DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienhoefer (US Doc. No. 20080180354).
Regarding claim 17, Kienhoefer discloses a computer-implemented method to modify usage of display device pixels, the method comprising: monitoring, by a computing system (Figure 4, element 120), usage of a plurality of pixels of a display device (see .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer (US Doc. No. 20080180354) in view of Choi et al. (hereinafter Choi – US Doc. No. 20110090200).
Regarding claim 1, Kienhoefer discloses a computer-implemented method to modify usage of display device pixels, the method comprising: monitoring, by a computing system (Figure 4, element 120), usage of a plurality of pixels of a display device (see paragraph 0113 – note that the wear values are based on the period of operation of the pixel element); determining, by the computing system based on analysis of the usage of the plurality of pixels, a target usage level (see paragraph 0222 – note the average wear value); identifying, by the computing system, that a first usage level of a first pixel of the plurality of pixels does not satisfy the target usage level (see paragraph 0222 – note that the individual wear values for each pixel are compared to the average wear value); selecting, by the computing system in response to having identified that the first usage level of the first pixel does not satisfy the target usage level, an occasion at which to present the first pixel in a frame to be presented by the display device with an increased intensity with respect to an original intensity that was specified for the first pixel by the frame (see paragraph 0222 – note that when the individual pixel wear is above the average pixel wear value then a special activation signal is provided); and activating, by the computing system, the first pixel at the increased intensity during presentation by the display device of the frame (see paragraph 0222 – note that the special activation signal is provided to the pixel).  Kienhoefer does not specifically disclose presenting the picel at a decreased intensity when the presentation of the pixel is no longer needed.

It would have been obvious to combine display and pixel compensation voltage as disclosed by Kienhoefer with the reset period  driving the pixel at an initial voltage as disclosed by Choi, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses that the display device comprises an organic light-emitting diode display device (see paragraph 0250).
Regarding claim 3, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses monitoring the usage of the plurality of pixels of the display device includes monitoring an activated intensity of each pixel in the plurality of pixels at each of a plurality of times (see paragraph 0117 – note that chronologically consecutive values are measured).
Regarding claim 6, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses determining the target usage level includes selecting multiple pixels from the plurality of pixels that have greatest usage levels among the plurality of pixels and using the usage levels for the multiple pixels that have the greatest usage levels to determine 
Regarding claim 7, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses determining the target usage level includes selecting multiple pixels in proximity to the first pixel and using the usage levels for the multiple pixels in proximity to the first pixel to determine the target usage level (paragraph 0201 – note that adjacent picture elements are monitored).
Regarding claim 8, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses monitoring the usage of the plurality of pixels of the display device includes reducing, by the computing system, a common level of usage from all pixels in the plurality of pixels responsive to determining that all pixels in the plurality of pixels have at least the common level of usage (paragraph 0167 – note that the computer reduces the primary wear value).
Regarding claim 9, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses selecting the occasion at which to present the first pixel in the frame with the increased intensity includes identifying that a device in which the display device is housed has connected with an external power source (see paragraph 0124 – note that the paragraph includes disconnecting from a power supply, which inherently suggests an external power source).

Regarding claim 12, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses the computing system activates the first pixel at the increased intensity during presentation by the display device of the frame concurrent with the computing system activating a majority of pixels of the display device at original intensities that were specified for the respective pixels by the frame (see paragraph 0222 – note that the individual pixel element is given the special activation signal which means that the computer system only adds the special activation signal to the pixel element whose wear value is over the average, thus driving the rest of the pixel elements at original intensities).
Regarding claim 13, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kienhoefer further discloses identifying, by the computing system, that a usage level for each pixel in a subset of pixels from among the plurality of pixels is less than the target usage level or other corresponding target usage levels, with the first pixel being one of the pixels in the subset of pixels; and activating, by the computing system as part of the presentation by the display device of the frame, each pixel in the subset of pixels at a corresponding increased intensity that is greater than an original intensity that is specified for the respective pixel by the frame (see paragraphs 0222-0223).

Regarding claim 15, the combination of Kienhoefer and Choi discloses all of the limitations of claim 14 as discussed in the claim 14 rejection above.  Choi further discloses that presenting the first pixel at the decreased intensity comprises presenting the first pixel at the original intensity (see paragraph 0031).
Regarding claim 16, the combination of Kienhoefer and Choi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Choi further discloses that presenting the first pixel at the decreased intensity comprises presenting the first pixel at the original intensity (see paragraph 0031).

Allowable Subject Matter
Claims 4, 5, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694